Verbatim Reports (amendment of Rule 173) (debate)
The next item is the report by Richard Corbett, on behalf of the Committee on Constitutional Affairs, on the amendment of Rule 173 of the Rules of Procedure, which deals with verbatim reports.
rapporteur. - Madam President, I rise to propose, on behalf of the Committee on Constitutional Affairs, that we change the way in which we in this Parliament keep a record of our debates. We are all familiar with the verbatim report that we get the day after the debates, with each speaker's speech rendered in their own language. That will continue as now. There will be no change to the record, in the original language, of what everybody has said.
What the Committee on Constitutional Affairs is proposing is to change the way in which we preserve the multilingual record of our debates. Instead of gradually translating the debates and then, some months later, having a full written translated record in every language, we propose a switch to a system whereby the debates are electronically preserved and where any citizen can access them through the internet the very next day and see a visual record of the debate, with the soundtracks for every single language, preserved from the interpretation booths. This will provide a more lively form of access to the debates than just a dry text. It will be available immediately, rather than several months later.
I must confess that I was myself initially rather sceptical of this idea. I always thought that keeping a full paper record of what everyone said, which was archived and which people could look at for many years to come, was an inherent part of being a parliament. However, on reflection, and having listened to the arguments, I am now convinced that we can keep that multilingual access, albeit in a new form.
The problem with the old system is that the translations not only cost a substantial amount of money but also, more importantly, are only available several months later. At the moment, they are placed on the web, where they are available electronically. They are no longer printed in the Official Journal. Very few people access them, look them up or use them, because of the time lag. With this new system of preserving the debates, on 'web television' if you like, they will be available the very next day, when they still have political immediacy and when people are still interested in them.
We were also worried that historians, who, for all kinds of research reasons, tend to look back at parliamentary debates long after we have forgotten them, might be upset that we would no longer have a printed written version but only a visual multilingual version. We wrote to various associations of historians and others, and to my surprise they replied that they, too, thought it would be much more interesting to have a more lively record than just the printed text in translation. Viewing a debate on a monitor gives you the flavour of that debate. You can see the body language of the speakers, and you get much more than by just reading a dry text.
Nonetheless, our report proposes a number of safeguards. Firstly, the plurilingual verbatim report that we already get the next day will continue. It will be there in all the original languages, as before. Secondly, any Member of this Parliament will have the guaranteed right to request a translation, if he or she needs it for his or her political work. The translation of any speech must be made rapidly available to the requesting Member. Thirdly, we provide that the Bureau may decide to ask for a written translation of a particularly important debate, which will then still be published in written form in every language. Fourthly, when extra language versions are available anyway, because they happen to have been translated - for instance, for a formal sitting at which a head of state is speaking, and courtesy translations have been provided - they too will be placed on Parliament's website. Therefore, when translations are available in other languages, we will make use of them. Finally, we ask the Bureau to look at technological developments to see if, for instance, in the future, computer translations can provide an extra tool, giving at least a rough idea of what was said in debates.
In conclusion, this is a fair proposal whose advantages outweigh the disadvantages. It is not just a matter of costs; it is also about being a modern parliament and making our debates accessible much more rapidly, in a form which is much more useful.
on behalf of the PPE-DE Group. - (DE) Madam President, we have a free vote in our group, so I have no authority to speak for all my colleagues. We are again discussing the basic question whether a parliamentary service is worth the money or whether we must tighten our belt in response to the imperative of cutting costs. Let me say at the outset that I also regard the new concept of video presentation as a good idea which should not be jettisoned. Those people who want to have an immediate impression of our parliamentary proceedings can do so, and that is right and proper.
In my opinion, however, that is not enough, because the archiving of written records is quite simply an essential service. Let me give you four reasons. Firstly, all of the world's parliaments make their plenary debates available in written form and archive them so that people can consult the records to find out what has been discussed in Parliament.
Secondly, the video recording conveys a vivid and very interesting impression, but we also know that the hectic nature of proceedings often results in oral translations falling short of the quality we need.
We know this internally from our dealings with the tabling office. We set up a tabling office ourselves to ensure that the formulation of motions and official documentation was absolutely correct. Because we operate so multilingually, we must exercise particular care. We want to continue taking the same care with our records of proceedings.
Thirdly, the researchers who expressed their views on this subject may not have been fully aware of the implications, for although they might obtain a lively record, there is an underlying lack of rigour in the proposed approach. Besides, it is far easier to analyse a plenary debate if the researcher can enter a term, be it 'pesticides' or 'CO2', and be directed immediately to a debate on the matter in question. It would seem that this cannot be done with video recordings. In short, I believe that keeping written records represents value for money, and I am in favour of written archives in addition to video recordings.
on behalf of the PSE Group. - (EL) Madam President, ladies and gentlemen, I think that from a political viewpoint the subject we are debating today is about two objectives of equal importance, as the rapporteur, Mr Corbett, has said. On the one hand there are the technical issues: how we can better implement translation in technical terms and economise on resources? On the other, there is the issue of ensuring the greatest possible diversity of opinion, multilingualism and transparency in Parliament's work. Here I have to say that in a political assembly such as ours, which is of course multi-ethnic and political, language is of very great importance. Language is not just a means of communication; it is, as it were, a vehicle of culture, an expression of ideas, and long may this be so. The technical issue must not be allowed to obscure the debate on equality and the coverage of all subjects by all the languages, and in full equality.
Let me point out that here we have another practical issue: how are we to achieve coverage in an economic way? Various problems arise. The first is the relegation of the written word, a matter already referred to as important. I think that in politics we ought to preserve the written word. The second problem to be taken into consideration is the lasting record of our Parliament's business. Finally, if you will allow me to finish, Madam President: how can we make the work of our Parliament immediately available to the public, which I believe does not always have access to the internet?
on behalf of the ALDE Group. - Madam President, Mr Friedrich and I have tabled some amendments, which are not seeking to substitute new technology for old but to supplement the old with the new. It seems extremely unfair to stop the practice of 50 years of publishing a written script as soon as new Member States join Parliament, and it is, I think, essential for historians, for research purposes, that we carry on with our past practice.
The printed word is the primary source and must be kept for reasons of consistency, transparency and simplicity of research at a time when we are seeking to promote the study of the European Parliament. We should show some self-respect as an institution and maintain forever the present practice.
on behalf of the UEN Group. - (PL) Madam President, the Commission's initiative to amend Rule 173 of the Rules of Procedure of the European Parliament makes me think again about the European Union. Who is the Union for? Is it for ideologues or for the people? If it is supposed to help people, then why is something being proposed that is against their interest? What is it that we want to hide from people? Yes, hide. I say that because the intention to limit access to information in one's own language will mean that. Why are citizen's fundamental rights being breached and why are people being discriminated against on the basis of the date they acceded to the European Union or the number of people in their country? What is there in common between the principles of mutual respect and democracy and an attempt forcibly to bring about a situation where the inhabitants of the old EU Member States get materials, including written materials, in their own languages from the European Parliament, whilst the inhabitants of the new Member States are directed to websites to listen to recordings of debates. At the same time no attention is being paid to the fact that, in the new Member States, there are many people who cannot afford to have the internet at home. This affects millions of people; millions of people would be deprived of information. Justifying the proposed decision on grounds of costs sounds like a joke. Does this mean that we can afford to spend hundreds of millions of euros on unnecessary administration, on maintaining two or even three buildings for the Parliament, but we cannot afford to inform the people, the taxpayers, how the Union is spending their money and what are its plans.
Ladies and gentlemen, if we have any respect for ourselves and for other people, there can be only one solution, with no machinations. We fulfil the instructions in Rule 96, which states: 'Parliament shall ensure the utmost transparency of its activities'.
on behalf of the Verts/ALE Group. - (DE) Madam President, time and again this Parliament has had to struggle with a very lax attitude to democracy on the part of the European Council. This can lead to the number of seats in Parliament being increased by one without consultation, whereupon they simply speak of 750 plus one and think this keeps them on the right side of the law. What fills me with apprehension, however, is the thought that this attitude is taking root in such a way here in Parliament that some Members are seeking to put the most trivial pragmatic considerations before the most basic of principles.
It seems so simple at first sight. The Rules of Procedure commit us to the utmost transparency in our activities - not to any old interpretation of transparency, nor to a form of transparency tempered by pragmatism or cost-benefit calculations, but to the utmost transparency. The audiovisual presentation does not match that description. An audiovisual presentation can be used for propaganda purposes or provide a quick source of information, but it does not offer a serious analysis of the words spoken in this House, of the discussions and debates that take place here. Of that there can be no doubt.
Multilingualism is a guiding principle of this Parliament, and parliamentary debates form the core of our activity. Being in touch with the people is our foremost duty. If we give this matter even a moment's serious thought, we cannot deny that a parliament which sets itself apart from all other parliaments in the world by no longer archiving transcriptions of its debates is thereby sacrificing much of its parliamentary identity.
With regard to the cost factor, it would be very simple to cut costs by transcribing the interpretation of proceedings rather than translating them here. That would also reflect the liveliness of the debate and reproduce it in the way in which it was actually understood and conducted.
on behalf of the IND/DEM Group. - Madam President, this Parliament is like the Tower of Babel, an allegory of the Habsburg Empire, which was full of sycophants. It is the European Union's attempt to build an international empire based on a unified creed, with federalists, liberals, cosmopolitans and sycophant humanist thinkers.
The Tower was an idea of lunatics, however. Its ultimate failure is attributed to linguistic differences, or what is called 'multilingualism' in the European Union. The Corbett report seems to deny the nations of Europe to communicate effectively. Mr Corbett's idea to draw up Europe as a multilingual document is like waiting for Godot, which is a communicative stagnation.
The report is a way to create a diversion from a real problem. To communicate and understand one another, we need a dialogue, not a monologue. The only instrument for this purpose is, therefore, translation into all 22 official languages. Otherwise we are heading towards communicative chaos.
However, as the translation of my speeches into Polish sometimes does not even render 50% of what I have actually said, my Amendment 2 should therefore be included in the report.
I would urge all Members to vote for amendments that aim to preserve translation into all 22 languages and reject Mr Corbett's Amendment 1, which has been tabled as the committee amendment on the voting list.
rapporteur. - Madam President, Mr Podkański seems to be implying that the Committee on Constitutional Affairs was acting in violation of the Rules of Procedure. The Rules of Procedure require every language to be treated equally, and what the committee is proposing is simply that, instead of a written verbatim translation in every language, we have an audiovisual translation in every language. There is no discrimination between languages in this proposal. It is simply a question of whether we have a written record or an audiovisual record. In both cases, all the languages must be treated equally.
The debate is closed.
The vote will take place on Wednesday, 24 October.
Written statements (Rule 142)
in writing. - We all know that Mr Corbett's report on the Rules of Procedure concerning verbatim reports is a sensitive issue. Do we want all speeches translated into all languages or is an audiovisual record in all languages accessible immediately through the internet enough?
I will not repeat the arguments put forward by Mr Corbett, who I support in this issue. I would just like to emphasise that we are in the heart of multilingualism. The question is how we best endorse this core principle of the Union.
The options are spending at least EUR 10 million a year on translations that practically nobody reads, or spending that same amount on more important and urgent translations pending. Needless to say, I opt for the latter. Therefore I support Mr Corbett's approach.